              Case 3:17-cv-01595-EWD        Document 63-1        05/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

DE’JUAN THOMAS                                     :        CIVIL ACTION

                                                   :        NO. 17-1595-SDD-EWD
VERSUS
                                                   :        JUDGE SHELLY D. DICK

SALLY GRYDER, ET AL.                               :
                                              MAGISTRATE JUDGE
                                              ERIN WILDER-DOOMES
******************************************************************************
 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO FILE
                                EXCESS PAGES

MAY IT PLEASE THE COURT:

           Plaintiff has filed an opposition to defendants’ Motion for Summary Judgment.1

Defendants, through the attached Reply, desire to address certain arguments and assertions raised

by Plaintiff in his opposition, which may aid in the Court in deciding defendants’ motion. As such,

defendants respectfully request that this Court allow them to file the attached Reply into the record

of this matter.

           WHEREFORE, defendants, James LeBlanc, Jerry Goodwin, and Sally Gryder

respectfully request that this Court grant the instant motion, and to file their reply into the record

of this matter.


Signature on Next Page




1
    R. Doc. 62.

                                                  1
          Case 3:17-cv-01595-EWD             Document 63-1       05/28/19 Page 2 of 2




                                               Respectfully submitted,

                                               JEFF LANDRY
                                               ATTORNEY GENERAL

                                       BY:     /s/ James G. Evans
                                               James “Gary” Evans (#35122)
                                               Assistant Attorney General
                                               Louisiana Department of Justice
                                               Litigation Division, Civil Rights Section
                                               1885 North Third Street, 4th Floor
                                               Post Office Box 94005 (70804-9005)
                                               Baton Rouge, Louisiana 70802
                                               Telephone:     225-326-6300
                                               Facsimile:     225-326-6495
                                               E-mail:        evansj@ag.louisiana.gov

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of May, 2019, the foregoing was filed

electronically with the Clerk of Court by using the CM/ECF system. Notice of this filing will be

sent to all parties who participate in electronic filing by operation of the court’s electronic filing

system.

                                         /s/ James G. Evans
                                           James G. Evans




                                                  2
